498 U.S. 38 (1990)
PERRY
v.
LOUISIANA.
No. 89-5120.
Supreme Court of the United States.
Argued October 2, 1990.
Decided November 13, 1990.
CERTIORARI TO THE 19TH JUDICIAL DISTRICT COURT OF LOUISIANA
Keith B. Nordyke argued the cause for petitioner. With him on the brief were June E. Denlinger and Joe Giarrusso, Jr.
Rene I. Salomon, Assistant Attorney General of Louisiana, argued the cause for respondent. With him on the brief were William J. Guste, Jr., Attorney General, and M. Patricia Jones, Assistant Attorney General.[*]
PER CURIAM.
The judgment is vacated and the case is remanded to the 19th Judicial District Court of Louisiana for further consideration in light of Washington v. Harper, 494 U.S. 210 (1990).
It is so ordered.
JUSTICE SOUTER took no part in the consideration or decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed by the American Psychiatric Association et al. by Joel L. Klein, Joseph N. Onek, Richard G. Taranto, Carter G. Phillips, and Kirk B. Johnson; and for the Coalition for Fundamental Rights and Equality of Ex-patients by Peter Margulies.